Title: To John Adams from Christian Lotter, 3 June 1785
From: Lotter, Christian
To: Adams, John


          
            May it please Your Excellency!
            Hague, June 3d: 1785.
          
          Your Excellency’s good opinion and Satisfaction of my Conduct, and the gracious favour Your Excellency is pleased to bestow upon me, by Your own recommendation to Your Successor, are favours due of my Sincerest and most-dutiful thanks, with an impression of ever remembering Your goodness; I have done no more on my part, in consideration of trust and faithfulness, but which my duty required to perform, answerable to God and Men, which ought to be every faithful Servants duty Sacred, and I don’t doubt, flattering meself, but Your Excellency will find by the receiving of all Your Effects how Small or the least thread Soever, with the books of account, that I have managed and acted every thing to conscience, So that nothing can incumber the tranquility of my mind, but the loss of a good and generous Master.
          
          I have every thing ready, and had it ready for Some Time past, not to be removed from here, but for enjoying the happiness of Seeing You again in Short, So that whenever Messrs: Willinks are pleased to receive every article from my hands, they need not to wait for it, and if Your Excellency chuses that I Should embark with the baggage to See it Safe transported to London, I am very willing and gladly wait Your orders, as I do not Scruple in the least of getting permission to go for Some weeks or longer.
          I Shall have the honor to Sent to Your Excellency a List of all the books, as also of those already Sent to Boston, and of all Your wearing Apparel, with the general List of all Your Effects.
          Recommending meself into Your Excellency’s most gracious Favours and Protections, always praying for the continual Health and Happines of Your Excellency, I have the honor / to Subscribe meself / Your Excellency’s / most devoted and humble / Servant
          
            C: Lotter.
          
        